Exhibit 10.40

 

SINCLAIR BROADCAST GROUP, INC.

 

STOCK APPRECIATION RIGHT AGREEMENT

 

THIS STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is made and entered
into as of this 11th day of February, 2014 (the “Grant Date”) between Sinclair
Broadcast Group, Inc., a Maryland corporation (the “Company”), and David D.
Smith (“Smith”).

 

RECITALS

 

WHEREAS, the Company had adopted the 1996 Long-Term Incentive Plan of Sinclair
Broadcast Group, Inc. (the “Plan”) to reward certain key individuals for making
contributions to the Company and its subsidiaries by enabling them to acquire
shares of Class A Common Stock, par value $.01 per share (“Common Stock”), of
the Company; and

 

WHEREAS, the Company desires to grant to Smith stock-settled compensation based
on the appreciation in value of two hundred thousand (200,000) shares of Common
Stock (the “SARs”) pursuant to the Plan and upon the terms and subject to the
conditions hereinafter set forth.

 

AGREEMENTS

 

NOW, THEREFORE, IN CONSIDERATION OF the foregoing premises, the parties to this
Agreement agree as follows:

 

1.                                      Grant of SARs.  Subject to the terms and
conditions set forth in this Agreement, the Company hereby grants to Smith the
fully vested right to receive Common Stock of the Company equal in value to the
difference between the SARs’ base value of Twenty Seven Dollars and Eighty Six
Cents ($27.86) per SAR, which is the fair market value of one share of Common
Stock on the date of grant under the Plan, and the per share closing price of
the Company’s Common Stock on the date of exercise.

 

2.                                      Relationship to Plan.  The SARs are
issued in accordance with and subject to all of the terms, conditions, and
provisions of the Plan, as amended from time to time and administrative
interpretations thereunder, if any, which have been adopted by the Committee
thereunder and are in effect on the date hereof.  Except as defined herein or
otherwise stated, capitalized terms shall have the same meanings ascribed to
them under the Plan.

 

3.                                      Termination of SARs.  The SARs hereby
granted shall terminate and be of no force and effect with respect to any shares
of Common Stock not previously acquired by Smith on the tenth (10th) anniversary
of the Grant Date.

 

4.                                      Exercise of SARs.  Subject to the
limitations herein and in the Plan, the SARs may be exercised with respect to
the shares of Common Stock, in whole or in part, at any time on or prior to the
tenth (10th) anniversary of the Grant Date, regardless of Smith’s service
status, by

 

--------------------------------------------------------------------------------


 

written notice to the Company at its principal executive office. 
Notwithstanding any contrary provision of this Agreement or the Plan, the
exercise price of a SAR shall not be less than the fair market value of the
Common Stock on the date of grant under the Plan.

 

5.                                      Transferability.  The SARs shall not be
transferable except by will or by the laws of descent and distribution.  During
Smith’s lifetime, the SARs may be exercised only by Smith.  No assignment or
transfer of the SARs, whether voluntary or involuntary, by operation of law or
otherwise, except a transfer by will or by the laws of descent or distribution,
shall vest in the assignee or transferee any interest or right whatsoever in the
SARs.

 

6.                                      No Rights as Stockholder.  Smith shall
not have any rights as a stockholder of the Company with respect to any of the
shares subject to the SARs, except to the extent that such shares shall have
been acquired by and transferred to Smith.

 

7.                                      Dissolution or Merger.  Upon the
dissolution or liquidation of the Company, a merger or consolidation in which
the Company is not the surviving corporation, or a transaction in which another
individual or entity becomes the owner of fifty percent (50%) or more of the
total combined voting power of all classes of stock of the Company, the
unexercised portion of the SARs shall terminate, but Smith shall have the right
to exercise the unexercised portion of the SARs immediately prior to such event.

 

8.                                      Withholding for Tax Purposes.  Any
amount of Common Stock that is payable or transferable to Smith hereunder may be
reduced by any amount or amounts which the Company is required to withhold under
the then applicable provisions of the Internal Revenue Code of 1986, as amended,
or its successors, or any other federal, state, or local tax withholding
requirement.  If Smith does not elect to satisfy withholding requirements in
this fashion, the issuance of the shares of Common Stock transferable to Smith
hereunder shall be contingent upon Smith’s satisfaction of any withholding
obligations that may apply and Smith’s presentation of evidence satisfactory to
the Board that such withholding obligations have been satisfied.

 

9.                                      Notice.  Whenever any notice is required
or permitted hereunder, such notice must be in writing and personally delivered
or sent by mail.  Any notice required or permitted to be delivered hereunder
will be deemed to be delivered on the date that it is personally delivered or,
whether actually received or not, on the third (3rd) business day after it is
deposited in the United States mail, certified or registered, postage prepaid,
addressed to the person who is to receive it at the address that such person has
heretofore specified by written notice delivered in accordance herewith.  The
Company or Smith may change, at any time and from time to time, by written
notice to the other, the address that it or he had therefore specified for
receiving notices.

 

2

--------------------------------------------------------------------------------


 

Until changed in accordance herewith, the Company and Smith specify their
respective addresses as set forth below:

 

Company:

Sinclair Broadcast Group, Inc.

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

Attn:

David B. Amy,

 

 

Executive Vice President

 

 

with copy to:

Sinclair Broadcast Group, Inc.

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

Attn:

Executive Vice President/General Counsel

 

 

Smith:

David D. Smith

 

c/o Sinclair Broadcast Group, Inc.

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

10.                               Amendment.  Notwithstanding any other
provision hereof, this Agreement may not be supplemented or amended from time to
time without the written consent of Smith and the Company.

 

11.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Maryland applicable to agreements made and to be performed entirely in
Maryland.

 

12.                               Counterparts.  This Agreement may be executed
in multiple counterparts.  The Company and Smith may sign any number of copies
of this Agreement.  Each signed copy shall be an original, but all of them
together represent the same agreement.

 

[REST OF PAGE LEFT INTENTIONALLY BLANK

— SIGNATURES ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Smith have caused this Agreement to be
executed as of the date first above written.

 

 

WITNESS:

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

Name:

David B. Amy

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

David D. Smith

 

4

--------------------------------------------------------------------------------